    Case 2:91-cr-00071-GZS Document 63 Filed 04/15/21 Page 1 of 7                   PageID #: 39




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

UNITED STATES OF AMERICA,                          )
                                                   )
          v.                                       )       2:91-cr-00071-GZS
                                                   )
PETER N. GEORGACARAKOS,                            )
                                                   )
                  Defendant                        )


                                   RECOMMENDED DECISION

          Citing Federal Rule of Civil Procedure 60(b), Defendant seeks relief from the

Court’s denial of a Defendant’s challenge to his sentence.1 (Motion, ECF No. 62.)

          A review of the Defendant’s motion reveals that Defendant’s motion is a second or

successive motion, pursuant to 28 U.S.C. § 2255, to vacate, set aside or correct his sentence.

I recommend that the Court dismiss Defendant’s motion.

                  I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          Defendant was convicted of charges related to the sale of cocaine in 1991. The

Court sentenced Defendant to a term of 260 months. This Court subsequently denied

Defendant’s motion under 28 U.S.C. § 2255 to correct his sentence, which decision the

First Circuit affirmed in 1993. Georgacarakos v. U.S., 7 F.3d 218 (1st Cir. 1993). The

First Circuit later denied Defendant’s subsequent requests to file successive § 2255

motions, including in April 2018, when the First Circuit denied Defendant’s application to

file a second or successive habeas challenge to his sentence based on his “career offender”



1
    Defendant does not identify the specific judgment from which he seeks relief.
    Case 2:91-cr-00071-GZS Document 63 Filed 04/15/21 Page 2 of 7                        PageID #: 40




designation. (See, Orders, ECF Nos. 34, 56.) This Court has also denied several motions

by Defendant to amend his sentence, the latest an order denying Defendant’s motion for

sentence reduction under 18 U.S.C. § 3582(c)(1)(A) (compassionate release). (Order, ECF

No. 61, see also ECF Nos. 36, 42, 44.)

        Although Defendant evidently has completed the sentence imposed in this case,

Defendant remains incarcerated. In 1996, while serving his term in a prison in another

district, Defendant was charged and convicted in connection with the death of another

inmate; the court sentenced Defendant to 360 months in prison consecutive to the sentence

in this matter. (Docket No. 4:02-cr-00034-JFN, M.D. Pa.)

                                         II.      DISCUSSION

        Defendant argues that based on the Supreme Court’s decisions in Johnson v. U.S.,

559 U.S. 133 (2015) and Beckles v. U.S., 580 U.S. --, 137 S. Ct. 886 (2017), and the First

Circuit’s holding in Moore v. U.S., 871 F.3d 72 (1st Cir. 2017), his original sentence was

based on an unconstitutionally vague definition of a “crime of violence” under the then-

mandatory sentencing guidelines.

        Under the Supreme Court’s analysis in Gonzalez v. Crosby, 545 U.S. 524 (2005),

Defendant’s motion is not, in substance, a Rule 60(b) motion.2 Rather, the motion is a

2
  Although Gonzalez v. Crosby, 545 U.S. 524 (2005), concerned a state prisoner’s habeas petition under
28 U.S.C. § 2254, and the Supreme Court noted that its consideration was limited to section 2254 cases,
545 U.S. at 529 n.3, the statute section at issue in Gonzalez, 28 U.S.C. § 2244, also applies to federal
prisoners’ habeas petitions, pursuant to 28 U.S.C. § 2255(h). In a case that preceded Gonzalez, the First
Circuit held that the same reasoning that enables a court to distinguish between a Rule 60(b) motion and a
second or successive section 2254 petition also applies to cases under 28 U.S.C. § 2255. See Munoz v.
United States, 331 F.3d 151, 152 (1st Cir. 2003) (per curiam), cited with approval in United States v.
Sevilla-Oyola, 770 F.3d 1, 12 (1st Cir. 2014); see also Curry v. United States, 507 F.3d 603, 604 (7th Cir.
2007) (applying Gonzalez to a motion that was filed as a Rule 60(b) motion but that the Court concluded
was in substance a successive section 2255 motion).

                                                    2
    Case 2:91-cr-00071-GZS Document 63 Filed 04/15/21 Page 3 of 7                      PageID #: 41




second or successive section 2255 petition, and therefore it is subject to the gatekeeping

provisions of sections 2244 and 2255(h).

        In Gonzalez, the Court reasoned that the Federal Rules of Civil Procedure apply to

habeas proceedings “to the extent that they are not inconsistent with any statutory

provisions” or the rules that govern habeas proceedings. 545 U.S. at 529 (applying former

Rule 11 (now Rule 12) of the Rules Governing Section 2254 cases).3 Because “§ 2244(b)

applies only where the court acts pursuant to a prisoner’s ‘application’ for a writ of habeas

corpus,” the court “must decide whether a Rule 60(b) motion filed by a habeas petitioner

is a ‘habeas corpus application’ as the statute uses that term.” Id. at 530 (quotation marks

omitted). The Court noted that, “for purposes of § 2244(b) an ‘application’ for habeas

relief is a filing that contains one or more ‘claims.’” 545 U.S. at 530.

        In most cases, determining whether a Rule 60(b) motion advances one or
        more “claims” will be relatively simple. A motion that seeks to add a new
        ground for relief . . . will of course qualify. A motion can also be said to
        bring a “claim” if it attacks the federal court’s previous resolution of a claim
        on the merits, since alleging that the court erred in denying habeas relief on
        the merits is effectively indistinguishable from alleging that the movant is,
        under the substantive provisions of the statutes, entitled to habeas relief. That
        is not the case, however, when a Rule 60(b) motion attacks, not the substance
        of the federal court’s resolution of a claim on the merits, but some defect in
        the integrity of the federal habeas proceedings.

Id. at 532 (footnote omitted) (emphasis in original).

        The Supreme Court determined that “a Rule 60(b) motion that seeks to revisit the

federal court’s denial on the merits of a claim for relief should be treated as a successive


3
  Rule 12 of the Rules Governing Section 2255 Cases provides: “The Federal Rules of Civil Procedure and
the Federal Rules of Criminal Procedure, to the extent that they are not inconsistent with any statutory
provisions or these rules, may be applied to a proceeding under these rules.”


                                                   3
 Case 2:91-cr-00071-GZS Document 63 Filed 04/15/21 Page 4 of 7                PageID #: 42




habeas petition.” 545 U.S. at 534. (emphasis in original). The Supreme Court concluded

the petitioner’s motion, “which alleges that the federal courts misapplied the federal statute

of limitations set out in § 2244(d),” did not present a second or successive claim, because

“neither the motion itself nor the federal judgment from which it seeks relief substantively

addresses federal grounds for setting aside” the conviction. Id. at 533.

        In contrast to the Rule 60(b) motion in Gonzalez, Defendant’s motion is based on

a challenge to his “career offender” designation under the sentencing guidelines, an issue

he raised in a prior request for leave to file a second or successive petition. Under the

reasoning of Gonzalez, Defendant’s motion challenges the merits of a prior decision and

not the integrity of the proceedings. See Gonzalez, 545 U.S. at 532 n.5. That is, Defendant

challenges the definition of “career offender” at the time of his sentence, which challenge

is in effect a request for an additional “chance to have the merits determined favorably.”

Gonzalez, 545 U.S. at 532 & n.5. Defendant’s motion, although filed as a Rule 60(b)

motion, is, therefore, in substance a second or successive section 2255 motion that is

subject to the gatekeeping requirements of 28 U.S.C. §§ 2244, 2255(h). See Curry v.

United States, 507 F.3d 603, 605 (7th Cir. 2007) (vacating the district court’s denial of the

petitioner’s Rule 60(b) motion “with instructions to dismiss the motion for want of

jurisdiction,” and noting “[t]he district court denied the Rule 60(b) motion without the

prisoner’s having gotten our permission to file a successive section 2255 motion, even

though it is apparent that he had mislabeled his motion and that it was really a section 2255

motion because it challenges his conviction and asks that he be released from custody and

even though it is a successive such motion”); In re Bedolla-Izazaga, No. 10-3094,

                                              4
 Case 2:91-cr-00071-GZS Document 63 Filed 04/15/21 Page 5 of 7                 PageID #: 43




2010 WL 9474431, at *1, 2010 U.S. App. Lexis 27439, at *3 (10th Cir. June 17, 2010)

(unpublished) (concluding that under Gonzalez, 545 U.S. at 531-32, the petitioner’s

“proposed claims are clearly merits-based challenges to the validity of his convictions and

sentence,” and “[t]hus, the district court did not err in concluding that his proposed claims

constituted successive habeas claims which require authorization under § 2255(h)”).

       This Court lacks jurisdiction to consider a second or successive section 2255 motion

unless the First Circuit has specifically authorized the Court to consider it.

Title 28 U.S.C. § 2244 applies to second or successive section 2255 motions, pursuant to

section 2255(h). Section 2244(b)(3)(A) states: “Before a second or successive application

permitted by this section is filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district court to consider the

application.” See also First Circuit Rule 22.1. The First Circuit has held: “We have

interpreted [section 2255(h)] as ‘stripping the district court of jurisdiction over a second or

successive habeas petition unless and until the court of appeals has decreed that it may go

forward.’” Trenkler v. United States, 536 F.3d 85, 96 (1st Cir. 2008) (quoting Pratt v.

United States, 129 F.3d 54, 57 (1st Cir. 1997)). The First Circuit previously denied

Defendant’s application to file a second or successive motion challenging his sentence.

(ECF No. 56.) A review of the record reveals no evidence that Defendant has applied to

the First Circuit for permission and obtained permission to file the pending second or

successive motion. See 28 U.S.C. §§ 2244, 2255.

       Because the record lacks any evidence that the First Circuit has authorized

Defendant to proceed on the pending motion, the Court is without jurisdiction to consider

                                              5
    Case 2:91-cr-00071-GZS Document 63 Filed 04/15/21 Page 6 of 7                                 PageID #: 44




the merits of the motion. First Circuit Rule 22.1(e) provides that if a second or successive

section 2255 petition is filed in the district court without the required authorization from

the First Circuit, the district court “will transfer the petition to the court of appeals pursuant

to 28 U.S.C. § 1631 or dismiss the petition.”4 The interests of justice do not support transfer

to the First Circuit. Dismissal, therefore, is appropriate.

                                              III.    CONCLUSION

           Based on the foregoing analysis, I recommend the Court dismiss Defendant’s

motion for relief under Rule 60(b), which motion is a second or successive petition

pursuant to 28 U.S.C. § 2255. I further recommend that the Court deny a certificate of

appealability pursuant to Rule 11 of the Rules Governing Section 2255 Cases because there

is no substantial showing of the denial of a constitutional right within the meaning of

28 U.S.C. § 2253(c)(2).

                                                      NOTICE

                  A party may file objections to those specified portions of a magistrate
           judge’s report or proposed findings or recommended decisions entered

4
    Title 28 U.S.C. § 1631 states in relevant part:

           Whenever a civil action is filed in a court as defined in section 610 of this title or an appeal,
           including a petition for review of administrative action, is noticed for or filed with such a
           court and that court finds that there is a want of jurisdiction, the court shall, if it is in the
           interest of justice, transfer such action or appeal to any other such court . . . in which the
           action or appeal could have been brought at the time it was filed or noticed, and the action
           or appeal shall proceed as if it had been filed in or noticed for the court to which it is
           transferred on the date upon which it was actually filed in or noticed for the court from
           which it is transferred.

First Circuit Rule 22.1(e) states in relevant part:

           If a second or successive § 2254 or § 2255 petition is filed in a district court without the
           requisite authorization by the court of appeals pursuant to 28 U.S.C. § 2244(b)(3), the
           district court will transfer the petition to the court of appeals pursuant to 28 U.S.C. § 1631
           or dismiss the petition.

                                                          6
 Case 2:91-cr-00071-GZS Document 63 Filed 04/15/21 Page 7 of 7                PageID #: 45




      pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.


                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 15th day of April, 2021.




                                             7
